Citation Nr: 1010580	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  03-25 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for 
fibroid/leiomyomatous uterus with anemia, status post 
abdominal hysterectomy and right salpingo-oophorectomy.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to 
December 1976 and from November 1978 to July 1986.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).

The issues of entitlement to service connection for allergic 
rhinitis/sinusitis, dermatitis, an eye disability, and a 
systolic murmur/heart disability have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.

The issue of entitlement to service connection for a lumbar 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.


FINDING OF FACT

The medical evidence of record shows that the Veteran's 
currently diagnosed fibroid/leiomyomatous uterus with anemia, 
status post abdominal hysterectomy and right 
salpingo-oophorectomy, is related to military service.


CONCLUSION OF LAW

Fibroid/leiomyomatous uterus with anemia, status post 
abdominal hysterectomy and right salpingo-oophorectomy, was 
incurred in active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim for service connection for 
fibroid/leiomyomatous uterus with anemia, status post 
abdominal hysterectomy and right salpingo-oophorectomy, as 
the Board is taking action favorable to the Veteran by 
granting service connection for this disability.  As such, 
this decision poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records include numerous 
complaints and diagnoses of gynecological disorders.  The 
diagnoses given included severe dysmenorrhea, vaginitis, 
early pelvic inflammatory disease, and toxemia of pregnancy.

After separation from military service, in a July 2001 VA 
outpatient medical report the Veteran complained of fatigue 
for the previous 3 years.  After physical examination, the 
assessment was anemia, most likely secondary to heavy menses.  
The medical evidence of record shows that multiple 
gynecological disorders have been consistently diagnosed 
since July 2001.

A March 2002 VA operative report stated that the Veteran 
received a total abdominal hysterectomy and right 
salpingo-oophorectomy.

An April 2004 letter from a VA physician stated that the 
Veteran "was noted to have severe iron deficiency anemia 
related to bleeding from a large uterine fibroid.  It is my 
opinion the fibroid size was so significant that it is likely 
[to have] been enlarging for sometime including the time of 
military service."

An April 2009 letter from the same VA physician who wrote the 
April 2004 letter stated that the Veteran's medical records 
had been reviewed.  The letter stated that "[i]n my opinion 
it is likely that her leiomyomatous uterus and subsequent 
hysterectomy and right salpingo oophorectomy could be related 
[to] recurrent vaginitis [the Veteran] suffered during 
service in the military."

An October 2009 VA gynecological medical opinion report 
stated that the Veteran's claims file and medical records had 
been reviewed.  After a review of the medical evidence and 
the Veteran's reported history, the examiner stated that the 
Veteran was status post total abdominal hysterectomy and 
right salpingo-oophorectomy "for a very large and 
symptomatic fibroid uterus for which it is as least as likely 
as not (there is at least a 50% chance) that some of the very 
early sym[pt]oms and signs of her condition were present 
during her service time."

The medical evidence of record shows that the Veteran's 
currently diagnosed fibroid/leiomyomatous uterus with anemia, 
status post abdominal hysterectomy and right 
salpingo-oophorectomy, is related to military service.  The 
Veteran's service treatment records show numerous complaints 
and diagnoses of gynecological disorders and the Veteran has 
a current diagnosis of gynecological disorders.  The medical 
evidence of record includes 3 medical opinions, all of which 
relate the Veteran's current gynecological disorders to 
active military service.  There is no medical evidence of 
record which states that the Veteran's currently diagnosed 
gynecological disorders are not related to military service.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the Veteran's currently diagnosed 
gynecological disorders are related to military service and 
therefore, service connection is warranted for 
fibroid/leiomyomatous uterus with anemia, status post 
abdominal hysterectomy and right salpingo-oophorectomy.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for fibroid/leiomyomatous uterus with 
anemia, status post abdominal hysterectomy and right 
salpingo-oophorectomy, is granted.


REMAND

In December 2007, the Board remanded the claim of entitlement 
to service connection for a lumbar spine disability for 
further development.  The remand stated that the Veteran 
should be provided notice as per 38 C.F.R. § 3.159(e)(1) 
(2009), with respect to the unavailability of additional 
treatment records from Travis, Eielson, and Lackland Air 
Force Bases.  In order to be compliant with 38 C.F.R. 
§ 3.159(e)(1), such notice must (a) identify the specific 
records the RO is unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those records; (c) 
describe any further action to be taken by the RO with 
respect to the claim; and (d) inform the Veteran that she is 
ultimately responsible for providing the evidence.  The only 
notice the Veteran was given with respect to the unavailable 
documents was an August 2009 letter which stated that records 
had not been obtained from the above listed Air Force bases 
and requested that the Veteran submit any records that she 
had.  This notice did not satisfy requirements (b), (c), or 
(d), as listed above.  Thus, the evidence of record does not 
show that proper notification was accomplished in accordance 
with the December 2007 remand.  The United States Court of 
Appeals for Veterans Claims has held that RO compliance with 
a remand is not discretionary, and that if the RO fails to 
comply with the terms of a remand, another remand for 
corrective action is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be provided proper 
notice as to the unavailability of 
additional treatment records from 
Travis, Eielson, and Lackland Air Force 
bases.  All attempts to secure the 
evidence must be documented in the 
claims folder, and any negative replies 
must be associated with the claims 
folder.  If, after making reasonable 
efforts to obtain the above-noted 
records, the RO is unable to secure 
same, the RO must notify the Veteran 
and her representative and (a) identify 
the specific records the RO is unable 
to obtain; (b) briefly explain the 
efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with 
respect to the claim; and (d) inform 
the Veteran that she is ultimately 
responsible for providing the evidence.  
The Veteran and her representative must 
then be given an opportunity to 
respond.

2.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and her 
representative must be provided with a 
supplemental statement of the case.  
After the Veteran and her 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


